Exhibit 10.5

 



AMENDMENT NO. 1

 

TO

 

STRATEGIC CONSULTING AGREEMENT

 

This Amendment No. 1 to Strategic Consulting Agreement (this “Amendment”) is
made as of April 4, 2020, by and among GL Brands, Inc., a Nevada corporation
(the “Company”) and Merida Advisor, LLC, a Delaware limited liability company
(the “Consultant”).

 

WHEREAS, the Company and the Consultant are parties to that certain Strategic
Consulting Agreement, dated as of November 18, 2019 (the “Agreement”), pursuant
to which the Consultant would be paid $5,000 per month in cash beginning January
1, 2020 (the “Monthly Cash Consulting Fee”);

 

WHEREAS, the Company has not paid the Consultant any Monthly Cash Consulting Fee
to date;

 

WHEREAS, the parties desire to now amend certain of the terms of the Consultant
Agreement on the terms set forth herein; and

 

NOW, THEREFORE, the Company and the Consultant hereby agree as follows:

 

1.               Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings given to them in the Agreement.

 

2.               Amendment. The Agreement is hereby amended to remove in its
entirety the Company’s requirement to pay the Consultant the Monthly Cash
Consulting Fee, effective as of the date of the original Agreement. For clarity,
no Monthly Cash Consulting Fee for any period, including dates prior to the date
hereof, shall be due to the Consultant pursuant to the Agreement.

 

3.               Agreement. Except as modified by this Amendment, the Agreement
shall remain unchanged and in full force and effect.

 

4.               Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law.

 

5.               Counterparts.This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

 

[Signature page follows]

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 



   

THE COMPANY:

 

GL BRANDS, INC.

 

By: /s/ Carlos Frias

       Name: Carlos Frias

       Title: CEO

 

THE CONSULTANT:

 

MERIDA ADVISOR, LLC

 

By: /s/ Mitch Baruchowitz

      Name: Mitch Baruchowitz

       Title: Managing Partner

 

 



[Signature Page to Amendment No. 1 to Strategic Consulting Agreement]

 

 

 



 2 

 